Citation Nr: 0026959	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from July 1953 to June 1955.  
The veteran died in June 1998.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which denied the benefits sought on 
appeal.

The Board initially notes that in an August 1998 notice of 
disagreement (NOD), the appellant appears to have raised the 
issue of entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).  This issue has not been prepared for appellate review 
and is not currently pending before the Board.  Accordingly, 
this matter is referred to the RO for clarification and 
appropriate handling.  


REMAND

The appellant claims that she is entitled to service 
connection for the cause of the veteran's death and to 
Chapter 35 benefits.  The record shows that the appellant has 
also filed a claim, a NOD and a substantive appeal with 
regard to the issue of entitlement to accrued benefits.  
However, this claim was not addressed by the RO in a 
statement of the case (SOC) and was not properly prepared for 
appellate review.  Therefore, the Board has concluded that 
additional development by the RO is necessary before the 
Board can proceed with further adjudication of the current 
appeal.

The veteran died in June 1998.  Prior to his death, he filed 
multiple claims, which were still pending at the time of his 
death and which resulted in two separate appeals, which have 
been advanced by the appellant.  The first appeal results 
from the veteran's claim of entitlement to service connection 
for multiple disorders.  In a June 1996 rating decision, the 
RO denied the veteran's claims of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
pharyngitis, tonsillitis, a heart disorder, diabetes 
mellitus, hearing loss, arthritis of the hands, anemia, 
benign prostatic hypertrophy and left ankle fusion.  In March 
1997, the veteran filed a NOD to the June 1996 rating 
decision referencing all of the aforementioned disorders 
except hearing loss.  In April 1998, the RO issued a SOC 
addressing all of these issues, including hearing loss.  The 
veteran died in June 1998 while these claims were pending and 
in a VA-Form 9 (Appeal To Board Of Veterans' Appeals) 
received in April 1999, the appellant perfected an appeal 
with regard to all of the aforementioned claims, but for the 
claim of entitlement to service connection for hearing loss.

The second appeal also results from the veteran's claim of 
entitlement to service connection for multiple disorders.  In 
an October 1997 rating decision, the RO granted service 
connection and assigned a 30 percent disability evaluation 
for an adjustment disorder, anxiety reaction and 
claustrophobia.  The RO denied claims of entitlement to 
service connection for PTSD, an ulcer, IBS and 
gastroenteritis.  In October 1997, the veteran filed a NOD to 
the rating decision and in March 1998, the RO issued a SOC.  
In a subsequent March 1998 rating decision, the RO continued 
the veteran's 30 percent disability evaluation for an 
adjustment disorder, anxiety reaction and claustrophobia and 
denied the veteran's claim of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  In May 1998, the veteran filed a VA Form-9 appealing 
the issues of entitlement to an increased rating for an 
adjustment disorder, anxiety reaction and claustrophobia, 
entitlement to service connection for PTSD, an ulcer, IBS, 
gastroenteritis and entitlement to a TDIU rating.  The 
veteran died in June 1998 while these claims were pending.  
The appellant filed another VA-Form 9 in April 1999 and 
referenced these claims.

In June 1998, the appellant filed a claim for entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Chapter 35 benefits.  The appellant also 
successfully raised a claim of entitlement to accrued 
benefits as she submitted her claim for death benefits in the 
same month as the veteran's death.  38 C.F.R. §3.1000 (c) 
(1999).  

First, the Board notes that in August 1998, the appellant, 
through her attorney, filed a NOD to the RO's August 1998 
rating decision and alleged entitlement to service connection 
for the cause of the veteran's death, entitlement to 
38 U.S.C.A. § Chapter 35 benefits, DIC benefits, an increased 
disability evaluation for service connected PTSD and 
entitlement to accrued benefits.  However, a review of the 
record shows that the RO failed to issue a SOC with regard to 
the issue of the appellant's entitlement to accrued benefits.  
In such cases, the Board is required to remand the issue to 
the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Further, the Board concludes that the issue of entitlement to 
accrued benefits is inextricably intertwined with the issue 
of entitlement to service connection for the cause of the 
veteran's death.  Harris v. Derwinski, 1 Vet. App. 180 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994).  That is, a 
determination of the issue of entitlement to accrued benefits 
might change the outcome of the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Specifically, the appellant seems to argue 
that the veteran died as a result of a heart condition and 
she also alleges entitlement to service connection for a 
heart condition for purposes of accrued benefits.  Therefore, 
the appellant's claim of entitlement to accrued benefits must 
be remanded in order to develop the inextricably intertwined 
issues.  Consequently, the Board's adjudication of the issues 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to Survivors' and Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code must be deferred 
until the issue of accrued benefits has been developed.  
Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should develop the appellant's 
claim of entitlement to accrued benefits 
pursuant to 38 U.S.C.A. § 5121 (c) 
(1999); 38 C.F.R. § 3.1000(c) (1999).  
If the RO's determination is negative, 
the appellant and her representative must 
be informed of the appellant's procedural 
rights and notified of all requirements 
for completing an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 
(1999).  These provisions set forth the 
requirements of perfecting an appeal 
including the filing of a timely notice 
of disagreement, a statement of the case, 
and a timely substantive appeal.   

2.  After the aforementioned development 
is completed, the RO should review the 
record to ensure compliance with the 
development and requests set forth in 
this REMAND, and, if necessary the RO 
should implement corrective procedures.












The purpose of this REMAND is to further develop the 
appellant's claims.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the appellant until she is further 
notified.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



